DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed August 23, 2022.
	Claims 1-15 and 17-20 are pending.  Claim 16 is canceled.  Claims 1-3, 5-6, 8-9, 12 and 14 are amended.  Claims 1, 9 and 14 are independent.
Continued Examination Under 37 CFR 1.114 After Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on May 28, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baraskar et al. (U.S. 2020/0211663; hereinafter “Baraskar”).
Regarding independent claim 14, Baraskar discloses a memory device (Fig. 1) comprising:
a memory cell array including a plurality of memory cells; (Fig. 1: 126)
a peripheral circuit (Fig. 124, 128 and 132) configured to program each of the plurality of memory cells to a target program state among a plurality of program states (see Abstract); and
a control logic (Fig. 1: 110 and 122) configured to control the peripheral circuit (Fig. 124, 128 and 132) to apply a program voltage to a word line that is coupled to the plurality of memory cells (Fig. 11A: step 1100) and perform a bit line discharge operation by applying program enable voltages to a plurality of bit lines that are coupled to the plurality of memory cells while the program voltage is applied to the word line (Fig. 11D: steps 1123, 1127 and 1142-1143).
As discussed above, Baraskar’s memory device is substantially identical in structure to the claimed “memory device,” where the differences reside only in the remaining limitations relating to function of “wherein the program enable voltages have different levels and different time points of application set based on target program states of the plurality of memory cells.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Baraskar’s memory device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 15, Baraskar discloses wherein the control logic (Fig. 1: 110 and 122) controls the peripheral circuit (Fig. 124, 128 and 132) to apply an identical program enable voltage to a first bit line that is coupled to a cell to be programmed to a first program state and a second bit line that is coupled to a cell to be programmed to a second program state (Fig. 11C: step 1123 and 1127),
wherein the second program state is higher than the first program state, and wherein the program enable voltage is applied to the second bit line before being applied to the first bit line (see pages 12-13, par. 0188-0189).
Regarding claim 17, Baraskar discloses wherein the control logic (Fig. 1: 110 and 122) controls the peripheral circuit (Fig. 124, 128 and 132) to simultaneously apply the program enable voltage to a first bit line that is coupled to a cell to be programmed to a first program state and a second bit line that is coupled to a cell to be programmed to a second program state (Fig. 23A),
wherein the second program state is higher than the first program state, and wherein a level of the program enable voltage to be applied to the second bit line is lower than a level of the program enable voltage to be applied to the first bit line (see page 12, par. 0183).
Regarding claim 18, Baraskar discloses wherein the control logic (Fig. 1: 110 and 122) controls the peripheral circuit (Fig. 124, 128 and 132) to perform a bit line pre-charge operation, prior to the bit line discharge operation, by applying the program enable voltages or a program inhibit voltage to the plurality of bit lines based on the target program states (Fig. 11C: steps 1122).
Regarding claim 19, Baraskar discloses wherein the control logic controls the peripheral circuit to apply the program inhibit voltage to a bit line that is coupled to a memory cell of which the target program state is a program state other than a highest program state (Fig. 11C: step 1122 and step 1126).
Regarding claim 20, Baraskar discloses wherein the program inhibit voltage is a power supply voltage (“program-inhibit voltage (2V),” see page 6, par. 0111), and wherein each of the program enable voltage is lower than the program inhibit voltage (“program-enable voltage (0V),” see page 6, par. 0111).
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited step of performing a bit line discharge operation by applying at least one of program enable voltages to the plurality of bit lines while the program voltage is applied to the word line, wherein the program enable voltages have different levels and different time points of application set based on a target program state of each of the plurality of memory cells, in combination with the other limitations.
With respect to independent claim 9, there is no teaching or suggestion in the prior art of record to provide the recited step of performing a bit line discharge operation by applying program enable voltages to the plurality of bit lines while the program voltage is applied to the word line, wherein the program enable voltages have different levels or different time points of application set based on target program states of the plurality of memory cells, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed with respect to claim 14 have been fully considered but they are not persuasive.
With respect to independent apparatus claim 14, Applicant asserts that Baraskar fails to teach or suggest that the program enable voltages have different levels and different time points of application set based on a target program state of each of the plurality of memory cells, see Applicant’s Remarks page 10.  This particular remark is not considered persuasive.
Claim 14 is constructed as a product claim, Baraskar’s memory device is substantially identical to the claimed memory device.  Where the claimed and prior art product are identical or substantially identical in structure or composition, the claimed properties and functions are presumed to be inherent, as described above.  Although it described allowable subject matter similar to claim 1 and 9, claim 14 does not distinguish from the prior art in terms of structure.
Therefore, the rejection is considered proper and maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825